Case 1:13-cv-00198-DKW-WRP Document 113 Filed 04/20/20 Page 1 of 3                      PageID #:
                                  1481



                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I


 WILLIAM R. HANCOCK, individually Case No. 13-cv-00198-DKW-WRP
 and as trustee of Hancock and
 Company, Inc., et al.,
                                  ORDER GRANTING MOTION TO
              Plaintiffs,         STAY

        v.

 KULANA PARTNERS, LLC, et al.,

               Defendants.



        Defendant Fidelity National Title & Escrow of Hawaii, Inc. (“Fidelity”)

 moves to stay this case pending a decision in a case currently before the Hawai‘i

 Supreme Court. Dkt. No. 102. Because no opposition has been filed to the motion

 to stay, 1 and because a stay is warranted under the circumstances, the motion to stay

 is GRANTED for the reasons set forth below.

                                   LEGAL STANDARD

        “[T]he power to stay proceedings is incidental to the power inherent in every

 court to control disposition of the cases on its docket with economy of time and

 1
  Defendant Kulana Partners, LLC has moved to join in the motion to stay. Dkt. No. 104. The
 motion for joinder is GRANTED. Plaintiff William R. Hancock, individually and as trustee, has
 filed a statement of no opposition to the motion to stay. Dkt. No. 112. Plaintiff states that he
 does not oppose the motion to stay due to the “changed circumstances of the COVID19
 Pandemic.” The “COVID19 Pandemic,” however, is not the basis for the motion to stay, and it
 has no clear relationship to whether a stay is appropriate in this case.
Case 1:13-cv-00198-DKW-WRP Document 113 Filed 04/20/20 Page 2 of 3             PageID #:
                                  1482



 effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

 254 (1936). “The exertion of this power calls for the exercise of sound discretion.”

 CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). See Clinton v. Jones, 520

 U.S. 681, 706 (1997) (“The District Court has broad discretion to stay proceedings

 as an incident to its power to control its own docket.”); Lockyer v. Mirant Corp., 398

 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis, 299 U.S. at 255).

       In determining whether to grant a motion to stay, “the competing interests

 which will be affected by the granting or refusal to grant a stay must be weighed.”

 Id. at 1110 (citing CMAX, 300 F.2d at 268). Those interests include: (A) “the

 possible damage which may result from the granting of a stay,” (B) “the hardship or

 inequity which a party may suffer in being required to go forward,” and (C) “the

 orderly course of justice measured in terms of the simplifying or complicating of

 issues, proof, and questions of law which could be expected to result from a stay.”

 Id.

                                    DISCUSSION

       As this Court has previously noted, issues in this case, including issues

 regarding the applicability of res judicata and the Rooker-Feldman doctrine, for

 which supplemental briefing is due in May 2020, are “inextricably intertwined” with

 issues in the case pending before the Hawai‘i Supreme Court. See 1/10/14 Order at

 21 n.2, Dkt. No. 49. In other words, as Fidelity asserts in the motion to stay, at the


                                            2
Case 1:13-cv-00198-DKW-WRP Document 113 Filed 04/20/20 Page 3 of 3               PageID #:
                                  1483



 very least, a decision in the case before the Hawai‘i Supreme Court could have a

 “substantial impact” on this case, including on the need for this Court to even

 address the above-mentioned issues. See Dkt. Nos. 102-1 at 10. In this light, the

 Court finds no possible damage from granting a stay, the parties will be prejudiced

 by having to go forward with this case, and there is a likelihood of the issues here

 being simplified by a stay. See Lockyer, 398 F.3d at 1110. As a result, the motion

 to stay is GRANTED.

                                      CONCLUSION

        For the reasons set forth herein, the motion to stay, Dkt. No. 102, is

 GRANTED. As a result, all proceedings in this case, including the briefing

 required by the Court’s January 24, 2020 Entering Order and Fidelity’s Motion to

 Strike Jury Demand, Dkt. No. 103, are STAYED pending a decision by the Hawai‘i

 Supreme Court in Grinpas et al. v. Kapaa 382, LLC et al., No. SCWC-XX-XXXXXXX.

 Within thirty (30) days of entry of a decision by the Hawai‘i Supreme Court, the

 parties shall file a joint status report in this case.

        IT IS SO ORDERED.

        Dated: April 20, 2020 at Honolulu, Hawai‘i.




                                               3
